Title: To John Adams from the Comte de Sarsfield, 9 February 1781
From: Sarsfield, Guy Claude, Comte de
To: Adams, John



Paris le 9 Jan fevrier 1781

Je vous ai, Monsieur, une obligation infinie de m’avoir procuré la connoissance de Monsieur Searle. Je n’en ai encore gueres profité. Je n’ay eu Lhonneur De le voir qu’une fois; mais J’espere que mercredi nous boirons ensemble a votre Santé. Il m’a appris que vous restiez en Hollande dont Je ne vous cacherai pas que J’ay eté faché, apres quoy, par reflexion, J’ay pensé qu’il falloit Etre bien aise de cequi vous convient le mieux.
Vous verrez, Monsieur qu’apres avoir vu commencer la Guerre partout, vous verrez naitre la paix. On en parle beaucoup icy dans ce moment mais J’ay de la peine a y croire pour ce moment cy. Ce Sera autre Chose l’hiver prochain. Il faut esperer que les Affaires pourront Se tourner de maniere a nous la donner. Au reste vous etes et par votre Etat, Monsieur, et par le pais que vous habitez bien plus aportée que moy de Savoir le plus ou le moins de fondement de ces bruits.
Je Suis faché que vous n’ayez pas eu la bonté de me dire quelque chose du commodore a qui Je prends beaucoup d’interét. Je vous prie de lui dire bien des choses pour moy quand vous le verrez Et d’etre bien persuadé des Sentimens d Attachement Avec lesquels Jay Lhe D Etre Monsieur Votre tres humble et tres obeisst Serviteur

Sarsfield

